Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 1 of 25




      Exhibit 88
       Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 2 of 25




                                              United States Attorney
                                              Northern District of California


                                                1301 Clay Street, Suite 340S            (510) 637-3680
                                                Oakland, California 94612           Fax (510) 637-3724


                                             October 29, 2020

By Email

Lance Wade, Esq.
Kevin Downey, Esq.
Amy Saharia, Esq.
Katie Trefz, Esq.
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

       Re:      United States v. Holmes, CR 18-258 EJD

Dear Counsel:

       Pursuant to your requests for discovery, we write to alert you to the following
information, which you may view as potential Brady, Giglio, or Jencks information. This
supplements our letter to you dated July 9, 2019. By making these disclosures, we do not
necessarily agree that this information is responsive to Rule 16, Brady, Giglio, or Jencks, nor do
we waive any applicable privilege or protection.

                                             *****

       1.       Government notes of a phone call with Pete Skinner on or about January 28,
2016, state in part:

                privately held
                few SHDs
                        sophisticated
                        employees
                no public offering

                tech
                       prop – h’ware, software, chem, protocol
                ....
                software enables TSPU and larger h’ware to hook up w/ cloud so machine can be
                used remotely & results viewed remotely
                       big data anal.
                                                1
       Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 3 of 25




               ....
               co has not described to press – protocols and custom could be used by competitors
                       4 min mile
                       don’t want other to reveal possibilities
               can’t disclose for competitive reasons
               ....
               co. did not keep control systems

       2.      On or about May 20, 2016, an AUSA, FBI agents, and a Postal Inspector met with
attorneys from WilmerHale and Boies Schiller. Notes of the meeting state in part:

               2003-2013
                     --pharmaceutical companies
                     --small clinical lab
                             --Safeway employees blood test
               R&D lab vs. clinical lab
               now – R&D and retail operation
                     80 PhD employees

               Theranos tech {       -collection process
                                     -chemical process
                                     -device
                                     -software
               ....
               -200 tests/80 operational
               -Arizona – moderately complex
                       -not using proprietary machines
               high throughput machine – runs many at [?]

Additional notes state in part:

               2 clinical labs: Newark, AZ
               750 employees, 80 Phds
               1000 patents

               private co.
                       85 investors
               ....
               barcode w patient name & test info
               create shipping container
               chemicals keep

               automation to industry
               ....
               software
                      apps for intake
                      automate lab
                                               2
       Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 4 of 25




                      allows to do for less cost

              cloud software – can program the TSPUs remotely
              big data implication & treat in a productive way

The additional notes also reflect statements made by Theranos’ counsel about efforts the
company was taking in response to the CMS review and other government inquires.

       3.     Notes by a Postal Inspector of a call or meeting with Boies Schiller on or about
June 30, 2016 state in part:

              750 employees
              85 shareholders
              ....
              software innovations – smaller needle & volume for venous draws
              -Theranos using Edison for ELISA [?] (15 tests)
              CLIA waiver for 35 machine for HSVI only

        4.      Notes by a Postal Inspector of a meeting with WilmerHale, the SEC, the FBI, and
others state in part:

              Examined –    QC results,
                            patient distribution
                            proficiency testing
              60,000 voided vs. 1.5 million total tests”

      5.     Government notes of a meeting among the government, the SEC, WilmerHale,
and David Taylor dated November 16, 2016 state in part:

              SB loaned $$ to the co; EH never took out
              ....
              have resources at right team

              Walgreens unraveling blew all of this up

              clearly errors in the lab

              emphasis on Edison, TSPU, + minilab = distortion
              ....
              2007-2010: all resources into R&D
                      worked w/ #
                      established POC that the device worked
                      Testing more propel, more regularly would get better data
              ....
              fin record keeping not precise
              ....
              the CLIA lab misadventure
                                                   3
           Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 5 of 25




                 ....
                 8/2014 – Wag increases projections, 500-2500
                 3 stores in PHX
                 5/14 – 20
                 41 total by 9/2014
                 ....
                 DNK why roll out stalled
                         CFO issues
                         new management
                         failed Express Scrips

           6.    Notes by an SEC attorney dated December 16, 2016 of a “Call with Wilmer” state
in part:

                 Prosecution update
                 ....
                 Spreadsheet w/ LIS – response 14 &15 first stop
                 ....
                 LIS spreadsheet (12/9)
                 2 diff [?]

         7.      Notes by an SEC attorney dated December 2016 of a “Call with Wilmer Hale”
state in part:

                 3. Spreadsheet – LIS – proprietary / third party equipment
                 ....
                 LIS spreadsheet – this week’s production
                 ....
                 4. Investor meeting this week . . . shift in strategy, return to TSPU, focus on
                 NICUS-development

         8.      Notes by an SEC attorney dated March 13, 2017 of a “Call with Winston Chan”
state in part:

                 2/27: Anti Kohrhonen

           9.    Notes by an SEC attorney dated March 16, 2017 of a “Call with Wilmer” state in
part:

                 2 files for 2 lab [?]
                 Originally used LabDaq
                 At some point in early 2013; decision made to [?]
                          --T LIS – Intell. Property
                 LabDaq continued in parallel of LIS from October 2013 thru middle June 2014
                 Past bridge from LabDaq to LIS
                 Only venous collections went into LabDaq
                 Any finger stick is in LIS
                                                   4
           Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 6 of 25




                 Data . . . out of LabDaq file is venous
                 After June 2014, LIS has every record – include . . . finger v. venous
                 No finger stick in LabDaq @ all
                 LabDaq had data from demos [?]
                 ....
                 Can’t say @ what point every tech demo is recorded in LIS
                 ....
                 Can try provide data in native file

                 --compilation of test by device
                 ....
                 Device “unknown” on spreadsheet?

         10.     Notes by an SEC attorney dated March 16, 2017 of a “Call with Wilmer Hale”
state in part:

                 4. Do they have spreadsheets showing unique tests by device?

                 8. Request 13 and 14 spreadsheet
                 Originally used commercially available LABDAQ available system
                 Early 2013 – decision made to develop proprietary system
                 LIS, which would house data
                 October 2013-June 2014 – developers created abridge all data in LABDAQ in LIS
                 Only venous collections went into LABDAQ
                 All fingerstick collection in LIS
                 LABDAQ included pre-commercial lab data prior to Walgreens launch.
                 There are results that signify was conducted for demo and not lab patient
                 Produced only commercial testing data

                 *will check that can put data in excel
                 *will check on fingersticks prior to bridge being created

           11.   Government notes of a meeting with Wilmer Hale on or about May 18, 2017 state
in part:

                 voided 10% of the tests – QA wasn’t in place
                 ....
                 AZ AG
                        reimb -- $ to patients, mostly going to Walgreens
                        we reimbursed everyone
                        AZ published a complaint
                 ....
                 thought it could take 1 month to get assays into box(?)
                        thought a mere step from R&D to clinical lab
                        PFM knew that 20 samples not suff.



                                                  5
        Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 7 of 25




        12.     Undated notes of a government call with WilmerHale attorneys state in part:
“data re tests – more refined, next week, 13-15.”

         13.     Notes by an SEC attorney dated April 16, 2017 of a “Call with Wilmer Hale”
state in part:

                 “Live cycle documents – when will be produced?”
                 ....
                 Tender offer on hold. . . .

                 Notes by an SEC attorney dated May 1, 2017 of a “Call with Wilmer Hale” state
                 in part:

                 $43.5 payment made today
                 ....
                 x       Don’t know about company’s cash position
                 Company will continue with tender offer and clock starts ticking once TRO has
                 been lifted
                 ....
                 Unproduced texts . . . will review and produce only business related texts

         14.     Notes by an SEC attorney dated May 17, 2017 of a “Meeting with Wilmer Hale”
state in part:

                 2      Future plans
                 Tender offer – Wilson Sonsini – fundraising method has changed
                 ....
                 $60mm cash in hand left as of April
                 $10mm burn rate per month
                        --over half of burn rate is legal
                 Trying to get advancement of legal fees $10-15mm
                        $30mm total

                 Walgreens – want to settle

                 Make submissions on 5.0 through 2018
                        --Need $100m to survive until 2018
                 Existing investors – not sure if existing investors will put in more $

                 --new investors
                         Banks
                         One-off investors –wealthy families
                 --monetizing the IP
                 ....
                 IP Is valuable, not a lot of prior art
                         --exploring loans secured by IP
                 ....
                                                   6
           Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 8 of 25




                  $550mm have accepted tender offer from C-1 and C-2

     15.      Notes by an SEC attorney dated November 29, 2017 of a “Call with Rob
Khuzami” state in part:

                     : Fortress wants to make sure no misunderstanding regarding the financing of
                  Theranos
                         --explain what the financing looks like
                         Don’t want any surprises
                  ....
                  Not looking to get any blessing from the SEC

                       : We cannot give blessing
                  We cannot disclose parts of investigation or where is headed
                    : we can answer any questions about use of proceeds

                     : Don’t want clients to be shocked if we say nothing
                  Don’t want to be position where Fortress asks why we didn’t warn about the
                  transaction

                     : Fully understand that we will not get blessing. Encourage us to ask
                  questions – they want to be helpful. Believe that               will attend with
                  Fortress.

                          Feel free to reach out to Justice and we can coordinate
           Noon looks fine for a meeting

           16.    Notes by an SEC attorney dated June 23, 2017 of a “Call with Wilmer Hale” state
in part:

                  (1)     Fundraising – whether secured by assets, underwriters assisting, what
                  timing, who leading communications, term sheet, list of poss. Investors
                  ....
                  (6) Search terms – narrow date range
                  ....
                  (9) Theranos considering a debt raise
                  Putting together term sheet
                          --seek funds from current investors, before going out
                          Need bridge capital
                          Convertible notes, not secured
                  ....
                  Offered to C-2 investors who participated in settlement.
                  ....
                  Holmes texts . . . did not include intensely personal nature may exclude personally
                  embarrassing
                  There is a concern that she is a public figure
                          --included other private things – excluded
                                                   7
           Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 9 of 25




      17.     Notes by an SEC attorney dated July 5, 2017 of a “Call with
(Wilmer)” state in part:

                  Elizabeth Holmes and David Taylor are interacting with investors.
                  Company is at a critical juncture at now – will have a chilling impact on the
                  company’s survival

           18.    Notes by an SEC attorney dated July 20, 2017 of a “Call with Wilmer Hale” state
in part:

           (6) Fundraising . . . hoping to finalize Walgreens deal this week.

           19.    Notes by an SEC attorney dated July 28, 2017 of a “Call with Wilmer Hale” state
in part:

                  Theranos has not received a commitment to invest
                         --has not provided term sheet to others aside from list
                  Have provided the term sheet to bank
                         Applied Capital – TCP Advisory
                  Provided IP to Perkins Coie – no update

                  Company projected $43mm cash on hand
                       --had heard burn rate of $10mm per month

                  Walgreens settlement . . . . .
                  Plaintiffs injunction to stop Theranos from paying out class certification.

         20.      Notes by an SEC attorney dated August 12, 2017 of a “Call with Wilmer Hale”
state in part:

                  (7) Still hoping to raise more capital survive longer
                  Involved in a study at UCSF regarding efficacy of assays on the TSPU
                           --hoping they are on the right track
                           “whatever you think of Elizabeth and company,” technology is promising
                  ....
                  Trying to do what they can with $ they have

         21.      Notes by an SEC attorney dated August 7, 2017 of a “Call with Wilmer Hale”
state in part:

                   (2)      $43.6mm cash position
           Plan is to raise money, IP investors – no commitments

         22.      Notes by an SEC attorney dated November 17, 2017 of a “Wilmer Hale Mtg”
state in part:

                                                    8
      Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 10 of 25




              TS . . . believe a resolution around 17(a)(3) fits the facts
              ....
              10b-5 would be devastating even if EH [?] than company
              ....
              Cooley & DWT are in a better position
                       --they believed they were saying when said it
                       --case is largely circumstantial
              ....
              Sophisticated investors . . . w/o . . . diligence
                       --inexperienced management is relevant to the state of mind
              ....
              Reality is the charges will be death . . . of the company
              ....
              DT . . . Fortress 100m debt facility
                       Targets Thanksgiving; end of month
                       Need to get certain shareholders [consent?]

       23.    Undated SEC notes state in part

              $100M debt facility with Fortress
                     --up to date on what is going on with SEC
              Targeting Thanksgiving for close – end of month
              Most of largest shareholders have been told and are supportive
              Madrone, Devos, PEER – largest shareholders will need to vote
              Against the whole IP
                     --SPV that holds IP, Fortress owns it
              Debt covenants are strong
                     --terms of loan for 3-5 years

      24.    Notes by an SEC attorney dated November 29, 2017 of a “Meeting w/ John
Dwyer & Steve Neal” state in part:

              If Fortress goes through; carries through end of 2018
              ....
              Current view is it makes company [secure?]

        25.     On numerous occasions, including on December 18, 2017, government attorneys
had phone calls with lawyers at WilmerHale representing Theranos. During these conversations,
the parties discussed Wilmer’s rolling document productions made in response to outstanding
grand jury subpoenas. The conversations addressed a variety of topics, including Wilmer’s set of
search terms, and the government’s request to Wilmer to supplement its search terms.

       26.      Notes by an SEC attorney dated December 19, 2017 of a “Meeting with John and
Steve” state in part:

              SN . . . If meet Fortress plan requirements, company would be ready for an IPO in
              ? years
                                                9
      Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 11 of 25




              JD . . . Board thinks EH should be at the helm today. Whether she should stay on
              after IPO is a question, but don’t want to take that off the table.
              ....
              If she cannot be the CEO of Theranos after IPO, that would be taking away the
              option – some value to shareholders
              ....
              The loan that company gave her to purchase the stock
                       --no money changed hands
                       No ill-gotten gain
              The stock is going to be a significant issue

              Believe the fraud, if any, would have started 2013 with the C-2 round
              Believe that the investors were playing with play money and did not conduct
              adequate due diligence
              November 2013-2015 during C2 round
              ....
              Her ability to pay is based on her salary – contingent on company going forward
              She doesn’t have a million dollars to give us now

                 Need a multiple of her salary – millions

      27.      Notes by an SEC attorney dated February 14, 2018 of a “Call with Wilmer and
Cooley” state in part:

                 . The language is important to EH
              ....
              The staff isn’t required to plead fraud or deceit
              Haven’t seen anything to support that
              Written and oral communications
                     --gap between what was said and what was heard
              Inventors were talking about potential of invention, rather than current state
              Risky and ambitious plan but investors understood risks.
              What happened with FDA – not relevant

                  . . . communications with FDA don’t have anything to do with investors.

                 : client was young and inexperienced
              She relied on others for their experience and put in place knowledgeable advisors
              There is a stumbling on execution of business plan
              and a lack of procedures in place for a company moving forward quickly.
                      -EH can live with this
              SEC can typically show self-dealing
                      -no self-dealing
                      Acknowledgment would go a long way
              Process and procedures are getting better
                      --would be helpful to see in a complaint
                                               10
      Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 12 of 25




                  : We have the challenge of reconciling complaint with complaint against
              Balwani.
              ....
                 : This is a unique case
              Have not seen misstatements that can tie to particular individual.
              Citing specific misstatements will be easier to get sign-off on
              ....
                  : . . . What is important is this be described in a manner that reflects
              recklessness and not a scheme intended to defraud
              This is not a case where principals are keeping separate set of books.
              Ample evidence of lack of maturity, rather than desire to mislead people
              There are explanations for what was said
              ....
                     is finalizing a privilege log
                       Trying to work with document certification to modify.
                 : In the process of getting tax returns and bank statements.

      17.      Notes by an SEC attorney dated March 12, 2018 of a “Call with Wilmer and
Cooley” state in part:

              Have proposed final edits to board
              Overreaching thematic point – complaint makes it seem like this was a Ponzi
              scheme
              ....
              Haven’t tried to soften the language
              ....
              Draft of document at Wilmer’s or Cooley’s office
              ....
              Fraudulent scheme is stricken from the summary
              Read like no intent to develop a technology that was viable

              Theranos and Holmes were reckless in making these statements, often being
              unclear about status of technology nor did their descriptions of tech reflected
              current status of technology given developments to date
              ....
              Fortress warrant is not included in the 625 number

      18.      Notes by an SEC attorney dated March 13, 2018 of a “Call with Cooley and
Wilmer” state in part:

              (2) Para 3 – “virtually every aspect” “many” fine
              ....
              Knew there was substantial cash coming in no
              Even if not revenue

              (7) Para 93 – delete ‘defrauded’ in front of investors. No
                                               11
       Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 13 of 25




        19.   In advance of Wilmer’s March 14, 2018 production to the government that was
labeled THER-2609026 through THER-2627934, and included blood test lab reports generated
via Theranos’ LIS and LABDAQ systems, the government and attorneys at Wilmer discussed the
fact that Wilmer would be withholding from its production certain test results, such as those that
reference CD4+T-Cell test results. These telephone conversations, between Wilmer and the
government, occurred over the course of several dates, on dates unknown, but likely in or around
February and March 2018.

         20.     Notes by an SEC attorney dated March 22, 2018 of a “Call with Jeff and John”
state in part:

                 (2) Theranos has funding runway through the summer. IEEE evaluated IP
                 portfolio and one of the top 3 companies – ½ billion dollars
                 Will start laying off people soon

         21.     On or about April 8, 2018, the government hosted an in-person meeting at the
USAO in San Jose with one or more lawyers from WilmerHale regarding Theranos.
         is believed to have been present for this meeting. The government understands that
WilmerHale asked for the meeting to update the government on developments at Theranos,
including the purchase of some of its intellectual property by Fortress. David Taylor was present
for this meeting. At this meeting, someone, believed to be David Taylor, stated in substance that
Theranos’s “runway” would last until July 2018.

       22.      In or about April 2018, attorneys at WilmerHale asked to meet with government
supervisors in the event the line prosecutors recommended charging the corporation.

       23.     On or about April 26, 2018,                     of WilmerHale stated to the
government: “the Company will be producing all lab reports held in LIS from the
commencement of retail patient testing to about September 19, 2015 (when the CTNs ceased
being used), including unredacted HIV test results. We will reproduce the lab reports from the
period covered by the prior production to include these HIV test results.”

        24.      On or about May 4, 2018, counsel for Mr. Balwani wrote the government:

        Thank you again for meeting with us last Friday with your team. We hope that
        you will agree with us that Sunny’s liability for Theranos-related matters, if any,
        will and should be fully addressed by the civil actions, including the pending SEC
        enforcement case in San Jose, the Attorney General’s action and pending class
        action lawsuit in Arizona, and the pending class action lawsuit in San Jose. As
        we discussed, the burden of those cases is very substantial and will fall almost
        entirely on Sunny’s shoulders.

        “If any event, I wanted to let you know that we had a discovery conference with
        SEC counsel yesterday, and agreed that we would receive the Commission’s
                                                12
       Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 14 of 25




       initial disclosures on May 17, with the documents they obtained from third parties
       to follow within a reasonable time after that, subject, we are told, to the workload
       of their document processing department. We expect to receive this material and
       additional material we have requested within the next two months, or perhaps
       sooner. Although of course we understand that your office has conducted its own
       investigation, we assume that the Commission’s case at least overlaps with the
       evidence relevant to the criminal investigation.

       Whether we agree on the proper course of action in this matter, there is no
       question that the case is highly complex, involving a great many documents and
       witnesses, and thus if indicted would consume substantial time and resources on
       both sides. Before the government commits to that process -- which regardless of
       outcome would dramatically alter not only Sunny’s life but also the lives of his
       family members who look to him for support and leadership -- we think that the
       government as well as Sunny would benefit from a discussion of more of the
       specific evidence that we will receive from the SEC, and perhaps from your office
       if you are willing to provide any pre-charge discovery in the form of a reverse
       proffer or otherwise. As we discussed last Friday, we believe that even the
       limited number of SEC transcripts we received only a week before our meeting
       cast substantial doubt on the investor fraud allegations in the Commission’s case,
       particularly regarding Sunny’s intent. For this reason, we believe that the
       government could only benefit from further dialogue that takes into
       account additional evidence and such of the government’s charging theories that
       you may be willing to share.

        25.      On or about May 10, 2108, counsel for Ms. Holmes wrote the Attorney for the
Government stating, in substance, there were two factors why no prosecution was warranted:
“virtually no evidence . . . to support a jury finding that Ms. Holmes acted with an intent to
deceive” . . . and “your office has, to date, given insufficient weight to Ms. Holmes’ settlement
with the [SEC].”

       26.     On or about May 16, 2018, counsel for the government wrote WilmerHale as
follows:

       Hi Wilmer folks,

       Can we have a call today or tomorrow to talk about a few outstanding items on
       the to-do list? So you can have the right people on the call, here are the topics
       we’d like to discuss:

       x        Timing of production of 2016 and 2017 documents, and Theranos’s
       proposed privilege filter
       x        Production of additional items requested in subpoena served on April 20,
       i.e., lab data, exemplar devices, and materials re advertising / marketing
       x        Updates regarding Brad Arington’s knowledge of a false statement made
       by Holmes to the FDA / CMS

                                                13
       Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 15 of 25




        Jeff and I are available toward the end of the day today and generally available
        tomorrow, so please let me know what times might work for you.

        27.     On or about May 30, 2018, attorneys from WilmerHale stated to attorneys for the
government: “Would you guys have time for a brief conversation today with          and me (and
perhaps David Taylor as well). We’d like to catch up with you on the status of the Company’s
sales efforts.”

        28.     Shortly before on or about June 1, 2018, the government had a call with several
attorneys at Wilmer (representing the company) and the Theranos GC. It was said that Theranos
was in the process of looking for a buyer for its assets (mainly IP). There were several upcoming
dates that were allegedly important to the sale process. Those dates were June 15, July 15, and
August 15. It was requested that the government not indict anything or anyone, but if it did, it
was requested that the government delay indictment until after August 15. If that was not
doable, it was requested that the government consider delaying until after July 15, or even June
15. It was said that each “fifteenth” that passed without additional negative publicity would
make a sale more likely. It was also claimed that a sale was the only way investors would see
ROI.

         29.     Notes by an SEC attorney dated June 18, 2018 of a “Call with                   ”
state in part:

                 Joint defense agreements
                 PFM depo videos
                 Colman depo transcripts/videos
                 Website captures
                 QAD preservation

                 Extremely low on cash and people
                 QAD has been preserved / website preserved

        30.    On or about July 23, 2018, an attorney of a law firm representing individuals
interviewed by the government stated that the attorney “wanted . . . make sure you [i.e., the
government] were aware of the . . . sales of Theranos assets.” The attorney noted “[w]e have
heard rumors that this was done in a manner specifically to avoid the use of the Theranos name.”
The attorney referred the government to the following website:

https://www.bidspotter.com/en-gb/auction-catalogues/bschilc/catalogue-id-bschilc10084

       31.       On or about July 25, 2018, an AUSA wrote several attorneys at WilmerHale as
follows:

                 Wilmer team,

                 Thanks again for taking the time to speak to me the other day. I wanted to follow
                 up on the topics we discussed to make sure we’re on track to wrap everything up

                                                  14
Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 16 of 25




      in the next couple weeks. In particular, I thought it would be helpful to set some
      compliance deadlines as laid out below.

      Production of Devices

      Thanks for providing the description of the devices in Theranos’s possession. If
      you’d like us to consider postponing our request for a given model on the grounds
      that the company only has one copy and needs access to it in the short term,
      please identify which models that applies to and briefly explain the need for the
      company to retain possession. Please provide this information by Monday, July
      30. As to any unique devices we don’t get in this round, the government would
      expect Theranos to maintain them in the company’s possession without altering
      them or relinquishing custody to any other parties. Speaking of which, I’ve
      looked into your question regarding the anticipated request from Holmes and
      Balwani for those same devices. I’ve found no support for the proposition that a
      party is excused from complying with a grand jury subpoena on the basis of a
      competing request from a defendant—especially where the grand jury subpoena
      was served first and the Rule 17 subpoena has not been issued. It’s routine, of
      course, for the government to take possession of unique evidence items relevant
      to a criminal prosecution. Defendants have a right to inspect such evidence seized
      by the government, but they don’t have the power to deprive the government of
      that evidence by making competing requests. Please let me know if you have any
      authority to the contrary. Based on our understanding of the law, we don’t think
      it would be appropriate for Theranos to delay production to the government based
      on a conversation it had with defense counsel.

      The deadline for compliance with the request for devices is August 8,
      2018. Please deliver the requested devices to the FBI or have them ready for
      pickup by that date. As a reminder, that subpoena request also included samples
      of other proprietary devices including the sample collection device and
      nanotainer.


      Remaining Documents & Privilege Filter Issues

      On the topic of 2016-2017 docs, we’ve received one production and understand
      you are preparing an additional production. The additional production will
      include, among other things, communications with non-lawyer third parties that
      were withheld based on your initial privilege filter. Please also include in that
      production any non-privileged documents to, from, or mentioning Heather
      King. Given her expansive role at the company and her involvement in relevant
      events, we can’t accept a production that simply excludes anything with her name
      on it. We are fine, however, with Theranos keeping                     name on the
      privilege filter, based on your representations that his role was mainly limited to
      contracts and IP and the fact that any communications between him and non-
      lawyers outside of Theranos will be captured and produced as discussed above.

                                       15
Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 17 of 25




       The deadline for compliance with this document request is August 20,
       2018. Please let us know by August 8 if Theranos won’t comply so that we can
       determine next steps.

       LIS Database + Software

       I understand from our conversation that you’ve received the LIS database from
       Theranos and are preparing it for production to us next week. To comply with the
       subpoena, please complete that production—including any software necessary to
       access and query the database—by August 10, 2018.

       Please feel free to reach out by email or phone if you’d like to discuss any of the
       above.

32.    On or about July 30, 2018, an attorney with WilmerHale wrote the government:

Thank you for speaking with us, we very much appreciate your time. Pursuant to
our conversation last week, we wanted to circle back on the open items discussed
on our call and in your email below.

Production of Devices

At this time, Theranos would appreciate postponing the requests for certain
devices identified below. Currently, only a single copy of each of these device
versions exists, and the Company hopes to retain these unique devices so that it
can demonstrate the evolution of its technologies to potential buyers or other
potential partners.

x      Theranos Bench Prototype
x      Theranos Monolab
x      Theranos Minilab 4.1-TC

Additionally, it appears that two miniLab 4.1 devices were incorrectly identified
as the previous miniLab 4S versions. As such, the Company will not be able to
provide a version of the miniLab 4S, as most of these devices were disassembled
and reused to build the miniLab 4.1 in 2015 and early 2016. The Company is
working to prepare its devices for transport and is happy to have these devices
ready for pickup before August 8th (if possible, we believe scheduling a pickup
for Monday, August 6th would work well on our end). As we have discussed, we
would appreciate it if this pickup could be handled with discretion. We will
provide you with a list of the devices we will have ready for pickup, and are of
course happy to work with you and/or the FBI to arrange for the pickup of these
devices. Please don’t hesitate to let us know if you have any other questions on
this front.

Remaining Documents & Privilege Filter Issues

                                        16
Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 18 of 25




We are continuing to discuss this issue with our client and hope to get back to you
shortly. We will circle back by August 8th to let you know our preferred option(s)
on this front and to discuss next steps.

LIS Database + Software

We are working with the Company to prepare the LIS database for
production. We have also been in touch regarding your request for additional
information on any proprietary software necessary to query the LIS database, and
are working with the Company to better understand this issue. Thus far, we have
determined that the following software/operating system(s) will be necessary to
restore and query the database:

x      Microsoft SQL Server Enterprise License on Windows Server 2012R2
x      SQL Server Management Studio 2014 Management Studio or any other
standard software to query SQL Server database

Because the above software/operating system(s) are technically the property of
third parties, we feel it is appropriate for you to obtain access via the relevant
third parties. We are of course happy to work with you and provide any other
information to assist you in this regard.

Thank you again for your time, and please don’t hesitate to let us know if you
have any questions or would like to discuss any of the above. We will of course
circle back on these open items per your email below.

33.    On or about August 7, 2018, an attorney for WilmerHale wrote the government:

We are prepared to turn over the devices listed below. As we’ve discussed
previously, these are the devices for which Theranos has more than one copy. I
also included packaging dimensions and item weights so you can coordinate
appropriate sized vehicle and resources for loading. There will be total of six (6)
packages for pickup.

Please let us know when the agent or agents will be available to pick up the
devices. We have a preference for 2pm on Wednesday, August 8th, but if that
time does not work on your end we can find another time that works.

Testing Devices
•      Edison 3.5 (only THE-manufactured device used in clinical lab) ->
Edison35_40-01006_06AUG2018.jpg (14”-W x 20”-L x 20”-H, Weight ~40lbs)
•      miniLab Tower -> miniLab-Tower_40-01000_06AUG2018.jpg (Pallet
28”-W x 67”-L x 28”-H, Weight ~300lbs)
•      miniLab 4.1-Full -> CASE_T41-C010_miniLab41-FULL_40-
01016_06AUG2018.jpg (Case 28”-W x 32”-L x 26”-H, Weight ~130lbs)



                                         17
      Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 19 of 25




       •      miniLab 4.1-Lite (version used for UCSF study) -> CASE_T41-
       C033_miniLab41-LITE_40-01019_06AUG2018.jpg (Case 28”-W x 32”-L x
       26”-H, Weight ~110lbs)
       •      miniLab 4.1-TC V2 (current version, used in R&D for Zika) ->
       CASE_T41-C023_miniLab41-TCv2_40-01024_06AUG2018.jpg (Case 28”-W
       x 32”-L x 26”-H, Weight ~120lbs)

       Collection Devices & Cartridges ->
       Packed_TSCD&Cartridges_06AUG2018.jpg (small box, content pictures
       included for reference as described below)
       •      TSCD -2 (LiHep) -> TSCD2_50-00120_LiHEP_06AUG2018.jpg
       •      TSCD -2 (EDTA) -> TSCD2_50-00121_EDTA_06AUG2018.jpg
       •      Zika, fully assembled, with reagents (recent R&D use) -> Cartridge_60-
       00186_06AUG2018.jpg
       •      Training cartridges, fully assembled -> Cartridge_60-
       00187_06AUG2018.jpg

       At this time, Theranos will not be providing the devices listed below because it
       only possesses one copy of each. You will note the addition of two cartridges to
       this list.

       x       Theranos Bench Prototype
       x       Theranos Monolab
       x       Theranos Minilab 4.1-TC
       x       HSV-2 IgG Assay Cartridge
       x       Custom Potassium Cartridge

       Please let me know if you would like to discuss or if there is a particular agent or
       agents with whom we should be coordinating.

The attorney attached photos of the referenced devices.

        34.     On or about August 27, 2018,                 wrote government attorneys:
“Attached please find the transmittal letter accompanying today’s production of Theranos’ LIS
database. The media will be delivered via courier today. The encryption key is
7Dh$fsB!dgs&6Fes!.” On August 29, 2018, a government attorney replied: “We’ve received
that production—thank you. Please provide a status update on Theranos’s plans regarding the
outstanding 2016-2017 documents at your earliest opportunity. In order for us to determine
appropriate next steps, it would be helpful for us to have a clear statement of the company’s
intentions with respect to complying with the subpoena. Separately, we discussed obtaining the
deposition transcripts from the Colman litigation. I understand that under the protective order
you needed to provide notice to certain parties. Has that issue been resolved such that you can
send us the transcripts today?” On or about September 4, 2018,                        wrote
attorneys for the government: “I understand that         has been in touch with you to advise you
that Theranos intends to make a fully responsive production next week, upon consideration of
John’s email below. Am I correct that you nonetheless intend to file a motion to compel (which I
assume would make clear that DOJ is seeking, among other things, non-privileged
                                                 18
       Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 20 of 25




communications from lawyer custodians), notwithstanding that (1) you will shortly be getting
everything you asked for (and more); and (2) John’s email made quite clear that we were to
contact you before COB today if we wanted to avoid motion practice (which we do)? I’m not
sure what would be the relief seek in your motion, if you do intend to file one. And I’d
personally find it disappointing if you do intend to file a motion where we were given time to
and did consider your position — and are giving you what you’ve requested. I assume that you
would not be using this motion to cast the Company in a negative light to support your
indictments. I am taking time away from my vacation out of the country to respond to this, and
I would hope that we could have your professional courtesy.”

        35.     On or about September 4, 2018,                        wrote to attorneys for the
government: “I now understand that it is Mr. Balwani’s counsel that intends to file a motion to
quash the subpoena. If that is not correct, please let us know. If, however, the below is right, we
would like to continue meeting and conferring.” An attorney for the government replied:
“Thanks for reaching out. I think your first email was based on a misunderstanding and that you
have things straight now. The sole purpose of a motion to compel would be to obtain the
documents covered by the subpoena. If Theranos is going to produce those documents pursuant
to the subpoena and without the need for further court order, there’s no need for any such
motion. I understand from speaking to           a few minutes ago that Theranos is processing the
production now and that we’ll get it as soon as it is ready next week. I also understand that
Theranos intends to produce those documents regardless of any motion that Mr. Balwani’s
lawyers might file in the criminal case. If that’s correct, I expect that the issue I raised in my
September 1 email will be resolved with that production. Please let me know if I’m misinformed
about the company’s plans. Thanks again for taking the time to write. I appreciate your
attention to the matter and hope you enjoy the rest of your vacation.”

        36.     Shortly after receiving an encrypted hard drive with what was purported to be “a
copy of Theranos’ LIS database” on or about August 27, 2018, FBI Agent Scussel, at the
direction of an attorney for the government, sent the encrypted drive by Federal Express to a
paralegal in the USAO.

        37.     On or about September 5, 2018, a USPIS representative not connected to the
investigation forwarded to Chris McCollow a newspaper article to the effect that Theranos was
shutting down.

        38.     On or about September 12, 2018,               from WilmerHale stated to the
government that the company was probably dissolving that day and that WilmerHale would not
be able to act for the company after that.       indicated WilmerHale was still planning to
produce a final batch of documents to the government at the end of the week. She also provided
the name of the assignee and the law firm representing the assignee.

       39.     On or about September 12, 2018, a paralegal in the USAO reported to an
Automated Litigation Support (ALS) supervisor with the USAO that she had two hard drives in
her possession. The paralegal indicated she had wanted to send one of the hard drives to the
ALS supervisor, that is was a 1 TB drive but that she was not sure what the data size was; her
computer was not detecting the data size. The paralegal planned on sending the hard drive to the
IT department of the USAO to take a look. If the IT department was able to fix it, the paralegal
                                                19
       Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 21 of 25




planned to have the IT department give it to the ALS supervisor. The paralegal indicated if the
IT department was able to fix it, she would execute routine ALS forms to provide details on what
the paralegal wanted done.

       40.      Later on or about September 12, 2018, the ALS supervisor agreed to the
paralegal’s plan and offered to look at the drive as well, noting ALS had its little tricks to try and
coax drives to play nice. The paralegal advised that after a call with an IT department
representative the paralegal decided to send the drive directly to ALS for processing.

        41.      On or about September 14, 2018, the ALS supervisor advised the paralegal, an
IT department representative, and a USAO employee in the ALS unit that she had received the
drive that afternoon but it was not playing nice for her either. She reported receiving the
following message on both her workstation and a standalone computer:




The ALS supervisor initially guessed that that the drive might be formatted for a Mac or simply
corrupted. She discussed the matter with an IT department supervisor and the USAO employee
in the ALS unit, who wondered whether the entire drive might be encrypted as a VeraCrypt (or
TrueCrypt) volume. The ALS supervisor noted that if that were the case, the ALS unit would
need a password to unlock it. She asked whether the originator of the drive provided any
documentation as to the contents and/or a password? She provided a scan of the drive label to
assist in tracking down a password.

        42.     On or about September 15, 2018, the paralegal reported to the ALS supervisor,
the IT department representative, and the USAO employee in the ALS unit that she had found
the hard drive is password protected and provided the following password: 7Dh$fsB!dgs&6Fes!

      43.   On or about September 18, 2018, the ALS supervisor advised the paralegal and
the USAO employee in the ALS unit as follows:

       It looks like [the USAO employee in the ALS unit’s] diagnosis was correct; we
       couldn’t see the contents of the drive because it’s a VeraCrypt volume (a drive
       which has been encrypted using VeraCrypt).

       Using the password you provided I was able to open it on the standalone, but now
       I just have further questions!

       The contents of the drive do not appear to be load ready files, or natives, or any
       kind of forensic viewer. Rather, It looks like a set of backup copies of something,
       probably a database (the format is .bak).

                                                 20
      Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 22 of 25




       Without knowing what sort of database these are from (or if they indeed are
       database backups) it’s very hard to figure out how we might extract the data (or
       even if it’s possible for us to do so).

       It also raised the question that perhaps these are simply backup copies of material
       that has already been provided to our office.

       Was there any documentation provided when the drive was delivered?

       If you could send along any additional info you have about this drive that would
       be great; I’m also happy to speak with an agent if you have a point of contact for
       this material.

The ALS supervisor also provided the following screenshot:




       44.    On or about September 20, 2018, the government spoke with attorneys from
Dorsey representing the Assignee. The call participants discussed state law governing
assignments for the benefit of creditors, the contract governing the assignment, board and
shareholder approval, Fortress, and the Assignee’s approach to privilege.

       45.     On or about October 4, 2018, the government paralegal advised the ALS
supervisor (and attorneys for the government) of an upcoming vacation through October 19,
2018, and inquired whether she was able to find the program that would enable the government
to view the hard drive (described above).



                                               21
      Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 23 of 25




        46.     On or about October 5, 2018, the ALS supervisor advised attorneys for the
government and the government paralegal about issues surrounding the hard drive. She noted
she had discussions with her unit, the IT department, and the LTSC. She said the drive does not
contain material which could be processed in house or by the LTSC. She said the drive contains
12 BAK files totaling about 830 gigabytes. She said the .bak extension indicates that the files
were most likely backup files for a Microsoft SQL database. She said if that was correct such
files would be used to restore database backups on a Microsoft SQL Server. She said .bak is a
common extension and without documentation of what the drive was meant to contain she could
only make an educated guess that these were database backups. She said because they were
archive files the size of the data could increase when restored. She said the material was not
provided to the USAO in a format that can be extracted, viewed, or processed by available
software. She said the LTSC’s EDD [electronic data discovery] software can only digest
SQL.bak files if they are under 300 mb. She suggested a possible route forward of pushing the
producing party to see if the party could be persuaded to produce in a manner that can be viewed
and processed in a standard way rather than an unspecified archive format the government could
not access. She suggested encouraging the producing party to consider handing over its physical
SQL server and setting it up in a workroom. She suggested checking with the FBI or other
agencies to see if they have resources that can process large SQL database archives. She
suggested identifying a vendor who could process the material and noted the data size and labor
cost could be staggering. She offered to set up a call or meeting to discuss the issues further.

       47.      On or about October 30, 2018, the government paralegal advised the ALS
supervisor she had met with attorneys for the government and the group decided to pursue the
options of pushing the producing party to see if it could be persuaded to produce in a manner that
can be viewed and processed in a standard way rather than an unspecified archive format the
government could not access and checking with the FBI or other agencies to see if they have
resources that can process large SQL database archives. The government paralegal also advised
the ALS supervisor to return the hard drive when she had a chance. Around that time, the ALS
supervisor did so. The hard drive remained in the possession of the government paralegal until
around the spring of 2020.

        48.     In approximately October and November of 2020, counsel for the government
was in contact with counsel for the assignee at the Dorsey law firm on a variety of topics.
During those discussions, government counsel noted that the government had been unable to
access the copy of the LIS database produced by Theranos. Assignee counsel expressed a lack
of surprise that the government was having difficulty accessing the database, and offered to
investigate whether the assignee had the database in a different form that would facilitate the
government’s access. During a subsequent conversation, assignee counsel reported back to the
government that it had been unable to locate an alternative version of the LIS database that
would allow access. Assignee counsel also informed government counsel that the LIS database
was encrypted and that the assignee lacked the means to decrypt it. Assignee counsel opined that
Sunny Balwani would likely be able to decrypt the database, but could not identify anyone else
who they thought could accomplish the task.

       49.     On or about January 14, 2019, the government paralegal advised attorneys for the
government that ALS had tried to process the hard drive but does not have the software to
process the discovery and proposed possible options of producing a native version, involving the
                                               22
       Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 24 of 25




FBI computer forensics team, involving a third party, and/or reaching out to the source. On or
about January 29, 2019, the government paralegal provided a similar update.

         50.     In March of 2019, government counsel contacted assignee counsel to ask some
follow-up questions about how the LIS database came to be encrypted and decommissioned. On
March 21, 2019, assignee counsel emailed an attorney for the government and conveyed the
assignee’s understanding that Sunny Balwani and Shekar Chandrasekaran encrypted the LIS
database. In that email, assignee counsel also quoted David Taylor, former Theranos president,
as stating that the LIS database was “the most comprehensive (though still not fully
comprehensive) company repository of clinical information -- patient contact info, doctor contact
info, test dates and results, etc. It has, however, been decommissioned, and before the company
formally closed we were advised that it be a herculean undertaking to get it up and running
again.” Assignee counsel promised to speak to the assignee to determine whether they had any
additional information.

        51.    On March 25, 2019, assignee counsel followed up with an attorney for the
government and passed along information from Jarod Wada at the assignee entity. Wada
confirmed that the assignee did not know who decommissioned the LIS database. Wada also
conveyed that Eric Caddenhead, former IT manager of Theranos heard that Shakar
Chandrasekaran had been involved with the LIS database, and that Caddenhead had stated that
the LIS database was maintained by a group outside of Theranos, Inc. That email also conveyed
that David Taylor had told Wada on several occasions “that the LIS was decommissioned and
that prior to ABC, Theranos, Inc. had been told that it could no longer be reconstructed with the
existing resources.” The assignee also reported that a company called FTI Consulting had done
some work via WilmerHale on behalf of Theranos, and relayed from a representative of that
company that FTI had not decommissioned the database.

         52.    In or about March or April of 2020, an attorney for the government called
WilmerHale attorney                          and/or                  . The purpose of that call was
to inquire as to whether WilmerHale was in possession of additional passwords or other
information that would allow the government to access the purported copy of the LIS database
that had previously been produced by WilmerHale when it represented Theranos. During that
call or a follow-on call, the attorney(s) from WilmerHale confirmed that they did not have any
such additional information beyond what they had provided earlier.

       53.  In or about May 2020, Special Agent Scussel retrieved an encrypted hard drive
from the USAO and took it to the FBI’s RCFL.

       54.   In or about June 2020, Special Agent Scussel retrieved an encrypted hard drive
from the RCFL, returned it the grand jury file, and provided four copies to the USAO.




                                                23
     Case 5:18-cr-00258-EJD Document 732-2 Filed 02/23/21 Page 25 of 25




                                         Very truly yours,

                                         STEPHANIE M. HINDS
                                         Attorney for the United States,
                                         Acting Under Authority Conferred
                                         Byy 28 U.S.C. § 515


                                           ____________________
                                         _________________________
                                         ROBERT S. LEACH
                                         JEFFREY SCHENK
                                         JOHN C. BOSTIC
                                         VANESSA BAEHR-JONES
                                         Assistant United States Attorneys

cc   Jeff Coopersmith, Esq. (by email)




                                           24
